Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1 – 21 are rejected under 35 USC 103 as being unpatentable over Lin, Xintian et al (WO Pub. No. 2015/047216 A1), hereinafter “Lin”(provided by the applicant) in view of Chari et al (US Pub. No. 2019/0373675 A1).

Regarding claim 1, Lin discloses “executing a swipe operation on the companion device” (see Lin page : 6, lines 5-6: "the user device 102 may receive an indication from the user (not pictured) to search and/or otherwise detect the presence of wireless display devices 122", in combination with page 5, lines : 29-31: “the display may also operate as a touch screen display that : may enable the user to initiate commands or operations by touching : the screen using certain finger or hand gestures", in which the “finger or hand gesture" represents the swipe operation)), “transmitting a scan request from the companion device to media hub devices connected in the network based on the swipe operation” (see Lin page 6, lines 9-16: "In response, the communication : application 108 of the user device 102 may be configured to detect : one or mare wireless display devices 122 via the second radio transceiver 112. In certain embodiments, the second radio / transceiver 112 may be a Bluetooth Low-Energy transceiver. According to one or more embodiments, the user device 102 may : detect (e.g., via the second radio transceiver's 112 detection of broadcast signals by respective second radio transceivers 130 on the : wireless display device(s) 122) the presence of multiple wireless : display devices 122"), “receiving at the companion device a response packet from each media hub device based on the scan request, each response packet including a media access control (MAC) address”( see page 6, lines 24-34: "In response, the identified wireless display devices may be configured to respectively transmit a connection response to the user device 102 [...] Moreover, each of the identified : wireless display devices may be configured to transmit their respective wireless address identifiers and Inaudible audio signal identifiers in their connection responses to the user device 102. : According to some embodiments, a wireless address identifier may include a Wi-Fi Media Access Control (MAC) address).  Also, Lin teaches the claimed feature of “calculating in the companion device a received signal strength indicator (RSSI) indicating signal strengths of the media hub devices based on each response packet.”(See Lin page 6, lines 16-18: "the communication application 108 may be configured to determine : respective received signal strength indications (RSSIs) associated with the wireless display devices 122); “determining in the companion device a media hub device having a the communication application 108 may identify wireless : display devices associated with RSSIs above a predetermined RSSI : threshold"); “and transferring over Internet Protocol (IP) a media session executing on the companion device to the media hub device having the strongest signal strength” (See Lin see page 7, : lines 23-26: “communication application 108 may be configured to : establish, based at least in part on the wireless address identifier / (and via the first radio transceiver 110), a streaming wireless display connection with the wireless display device 102 associated with the wireless address identifier); “using a stored IP address for the media hub device” (See Lin see page 8, lines 17-29: the user device is in communication with a database in which the "wireless address identifiers associated with respective wireless display devices 122" are stored; "As such the user device 102 may establish a streaming : wireless display connection (¢.g., via the first radio transceiver 128) with the identified wireless display device 122). 
Lin does not appear to explicitly disclose “determining in the companion device a media hub device having a strongest signal strength based on the calculated RSSI”.  However, Chari discloses “determining in the companion device a media hub device having a strongest signal strength based on the calculated RSSI”( See Chari ¶ 0126, ¶ 0175).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lin and Chari before him or her, to modify the invention of Lin to determine and select to connect with the device that has the strongest RSSI signal strength.  The suggestion for doing so would have been to improving multimedia service (¶ 0002).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Lin and Chari further discloses “wherein each response packet includes a device name, and the method further comprises: - 31 -ARR02044-P periodically transmitting from the companion device an IP multicast device discovery request to the media hub devices; receiving at the companion device a unicast device discovery response from each media hub device based on the device discovery request, each device discovery 5response including the device name and the MAC address of each media hub device transmitting the device discovery response; and creating in the companion device a table of all the media hub devices in the network, the table including the device names, corresponding IP addresses, and the MAC addresses of the media hub devices, 10wherein the stored IP address used for transferring the media session to the media hub device is selected from the table”; (see Lin page 6, lines 3-10 and Chari ¶ 0093).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Lin and Chari further discloses “wherein each response packet is a Bluetooth Low Energy (BLE) advertisement packet and the MAC address is a BLE 15MAC address”; (see Lin page 6; lines 11-20 and Chari ¶ 0083).

Regarding claim 4, claim 2 is incorporated as stated above.  In addition, the combination of Lin and Chari further discloses “wherein the MAC address in each device discovery response is a BLE MAC address”; (see Lin page 6; lines 11-20 and Chari ¶ 0102, ¶ 0175,).

Regarding claim 5, claim 2 is incorporated as stated above.  In addition, the combination of Lin and Chari further discloses “updating the table in the companion device to include the signal strengths of the media hub devices based on the RSSIs, wherein the signal strengths and order of the media hub devices in the table are periodically updated based on changes in the RSSIs”; (see Lin page 6; lines 11-20 and Chari ¶ 0012, ¶ 0132).  

Claims 6 - 10 are the Non-transitory computer readable medium claims corresponding to the method claims 1 - 5 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 5.  Claims 6 – 10 are rejected under the same rational as claims 1 - 5.

Claims 11 - 15 are the system claims corresponding to the method claims 1 - 5 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 5.  Claims 11 – 15 are rejected under the same rational as claims 1 - 5.

Regarding claim 16, claim 11 is incorporated as stated above.  In addition, the combination of Lin and Chari further discloses “wherein the media hub device is a set-top box or smart media device, and the network is a residential wireless network”; (see Chari ¶ 0042,).

Regarding claim 17, claim 11 is incorporated as stated above.  In addition, the combination of Lin and Chari further discloses “wherein the companion device is wireless mobile device including a smartphone, tablet, digital personal assistance, or hand- held wireless device”; (see Chari ¶ 0042).  

Claims 18 - 21 are the device claims corresponding to the method claims 1 – 5 and system claim 17 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 5 and 17.  Claims 11 – 15 are rejected under the same rational as claims 1 – 5 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468